Filed pursuant to Rule 433 Registration Statement No. 333-197099 No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise. This short form prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities in those jurisdictions. See “Plan of Distribution”. Information has been incorporated by reference in this short form prospectus from documents filed with securities commissions or similar authorities in Canada. Copies of the documents incorporated herein by reference may be obtained on request without charge from the Corporate Secretary of Corvus Gold Inc. at Suite 2300 - 1177 West Hastings Street, Vancouver, British Columbia, Canada V6E 2K3, telephone (604)638-3246 and are also available electronically at www.sedar.com. SHORT FORM PROSPECTUS New Issue August 1, 2014 5,150,000 Shares This short form prospectus (the “Prospectus”) qualifies the distribution of up to 5,150,000 common shares (each, a “Share” and collectively, the “Shares”) of Corvus Gold Inc. (the “Company” or “Corvus”) at a price of $1.20 per Share (the “Offering Price”) (the “Offering”). The Shares will be issued to only up to two (2) institutional investors (each such investor being an accredited investor as such term is defined under National Instrument 45-106) and only up to six (6) directors and officers of the Company (collectively, the “Investors”), pursuant to purchase agreements to be entered into between the Company and each Investor. No underwriter’s fee will be payable in connection with such distribution. No securities will be issued to any persons other than the Investors pursuant to the Prospectus. NO UNDERWRITER HAS BEEN INVOLVED IN THE PREPARATION OF THE PROSPECTUS OR PERFORMED ANY REVIEW OF THE CONTENTS OF THE PROSPECTUS. THE COMPANY HAS NOT ENGAGED IN THE BUSINESS OF TRADING AND ADVISING IN SECURITIES WITH RESPECT TO THE OFFERING. The outstanding common shares of the Company (the “Common Shares”) are listed for trading on the Toronto Stock Exchange (the “TSX”) under the symbol “KOR”, and on the OTCQX tiers of OTC Markets Group Inc. in the United States under the symbol “CORVF”. On August 1, 2014, the closing price of the Common Shares on the TSX was $1.30 and the closing bid price for the Common Shares was US$1.18 per share as quoted by the OTCQX. The Company has applied to list the Shares on the TSX. Listing will be subject to the Company fulfilling all of the requirements of the TSX. The Offering Price is payable in Canadian dollars. Price: $1.20 per Share Price to the Public(1) Proceeds to the Company(2) Per Share Notes: The Shares are being offered for sale exclusively to certain institutional investors and directors and officers of the Company. See “Plan of Distribution”. Expenses of the Offering, estimated to be $200,000, are to be paid from the proceeds of the Offering. There is no minimum amount of funds that must be raised under this Offering. This means that the Company could complete this Offering after raising only a small proportion of the offering amount set out above. - ii - Certain directors of the Company named below reside outside of Canada. Such directors have appointed the following agents for service of process: Name of Person Name and Address of Agent Steven Aaker Gowling Lafleur Henderson LLP, 550 Burrard Street, Suite 2300,Vancouver, B.C. CanadaV6C 2B5 Jeffrey A. Pontius Gowling Lafleur Henderson LLP, 550 Burrard Street, Suite 2300,Vancouver, B.C. CanadaV6C 2B5 Purchasers are advised that it may not be possible for investors to enforce judgments obtained in Canada against any person or company that is incorporated, continued or otherwise organized under the laws of a foreign jurisdiction or resides outside of Canada, even if the party has appointed an agent for service of process. An investment in the Shares is highly speculative and involves a high degree of risk. See “Cautionary Statement Regarding Forward-Looking Statements” and “RiskFactors”. Subscriptions for the Shares will be received subject to rejection or allotment in whole or in part and the right is reserved to close the subscription books at any time without notice. Closing of the Offering is expected to take place on or about August 18, 2014 or such other date as may be agreed between the Company and the Investors (the “Closing Date”). See “Plan of Distribution”. The Investors should rely only on the information contained in or incorporated by reference in this Prospectus. The Company has not authorized anyone to provide the Investors with different information. The Company is not offering the securities in any jurisdiction in which the Offering is not permitted. Investors should not assume that the information contained in this Prospectus is accurate as of any date other than the date of this Prospectus. Subject to the Company’s obligation under applicable Canadian securities laws, the information contained in this Prospectus is accurate only as of the date of this Prospectus regardless of the time of delivery of this Prospectus or any sale of the Shares. The head office of the Company is located at Suite 2300 - 1177 West Hastings Street, Vancouver, British Columbia, Canada V6E 2K3, and its registered office is located at Suite2300, 550Burrard Street, Vancouver, British Columbia, Canada V6C2B5. All references herein to “$” are to Canadian dollars unless otherwise specified. -iii- TABLE OF CONTENTS Page CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 MINERAL RESERVE AND RESOURCE DISCLOSURE 2 CAUTIONARY NOTE TO UNITED STATES INVESTORS 3 DOCUMENTS INCORPORATED BY REFERENCE 3 CURRENCY PRESENTATION AND EXCHANGE RATE INFORMATION 6 BUSINESS OF THE COMPANY 6 CONSOLIDATED CAPITALIZATION 7 USE OF PROCEEDS 8 PLAN OF DISTRIBUTION 9 DESCRIPTION OF THE SECURITIES BEING DISTRIBUTED 10 PRIOR SALES 10 TRADING PRICE AND VOLUME 10 MINERAL PROPERTY 11 RISK FACTORS 14 LEGAL MATTERS 23 INTERESTS OF EXPERTS 24 AUDITORS, TRANSFER AGENT AND REGISTRAR 25 STATUTORY RIGHTS OF WITHDRAWAL AND RESCISSION 25 UNITED STATES PROSPECTUS 25 CERTIFICATE OF THE COMPANY
